Where the question of law involved appears, as here, on the face of the award, the award may be set aside for error of law. (Fudickar v. Guardian Mutual Life Ins. Co., 62 N. Y. 392.) The contract was essentially one between the employer and the union. To the extent that it may under all circumstances be deemed a contract between employer and employee, it is at will and the employees are not entitled to wages from the time of the fire. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.